Citation Nr: 0522875	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an assignment of a higher rating for post-
operative residuals of bursitis of the left olcecranon, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to April 
1999, and had subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2000, a statement of the case 
was issued in May 2000, and a substantive appeal was received 
in September 2000.  A hearing was scheduled before the RO in 
December 2000 which the veteran cancelled.
As will be discussed in more detail below, the veteran's 
elbow has been rated 10 percent disabling from April 28, 1999 
to August 11, 1999, 100 percent disabling effective August 
12, 1999 to April 30, 2000, and 10 percent disabling 
effective May 1, 2000 to the present.


FINDING OF FACT

The veteran's service-connected bursitis of the left 
olecranon is primarily manifested by pain on motion and 
crepitus, but with no objective findings of limitation of 
flexion or extension.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for a left elbow disability have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.31, 4.59, 4.71a, Diagnostic Codes 
5019, 5206, 5207 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a February 2000 
rating decision granted service connection and assigned a 
disability rating.  The veteran perfected his appeal in 
September 2000.  In November 2004, a VCAA letter was issued 
to the veteran regarding what information and evidence is 
needed to substantiate his claim for an increased disability 
rating, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  The VCAA letter also implicitly 
informed the veteran of the need to submit any evidence in 
his possession that pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in November 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The appeal was then 
subsequently reviewed by the RO as evidenced by the issuance 
of a supplemental statement of the case in May 2005.  Under 
the particular circumstances of this case, the Board finds 
that there has been no resulting prejudice to the veteran.  
Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 
2005). 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in December 1999 
and December 2004.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.  

Criteria & Analysis

In August 1999, the veteran filed a claim of service 
connection for a left elbow disability.  In the February 2002 
rating decision, which gives rise to this appeal, the RO 
granted service connection for residuals of left elbow injury 
and assigned a 10 percent disability rating effective April 
28, 1999, under the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  In an April 2000 rating decision, the 
RO denied a temporary total evaluation under 38 C.F.R. 
§ 4.30.  In April 2000, the veteran submitted a notice of 
disagreement disputing the disability rating assigned to his 
left elbow disability in the February 2000 rating decision, 
and requested a temporary total evaluation from August 12, 
1999 through April 25, 2000, due to undergoing three 
surgeries during that time period.  In a May 2000 rating 
decision, the RO granted a 100 percent evaluation for the 
period August 12, 1999, through April 30, 2000, pursuant to 
38 C.F.R. § 4.30.  A 10 percent rating has been assigned from 
April 30, 2000.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Bursitis will be rated on limitation of motion of affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 20 percent evaluation is assignable for limitation of 
flexion of the forearm of the major or minor extremity to 90 
degrees.  A 10 percent evaluation is assignable for 
limitation of flexion of the forearm of the major or minor 
extremity to 100 degrees.  When flexion is limited to 110 
degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.

A 20 percent evaluation is assignable for limitation of 
extension of the forearm of the major or minor extremity to 
75 degrees.  A 10 percent evaluation is assignable for 
limitation of extension of the forearm of the major or minor 
extremity to 60 or 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207.

The veteran claims that he injured his left elbow in January 
1999 while attending basic training, however, he did not seek 
medical attention.  Subsequently, he re-injured his elbow in 
service.  A Statement of Medical Examination and Duty Status 
(DA Form 2173) report noted an injured elbow during training 
exercise in March 1999.  A March 1999 radiologic examination 
report performed in service reflects no evidence of fracture, 
dislocation, or fat pad elevation.  The joint space was well 
preserved with no evidence of loose bodies seen about the 
left elbow.  The assessment was a normal left elbow.  

In August 1999, private treatment records reflect that the 
veteran had a recurrent olecranon bursitis in the left elbow 
resulting from an injury sustained during service.  There was 
no swelling, but quite a bit of tenderness.  He had fluid 
drained two or three times in the past.  On examination, the 
left arm looked normal.  The left elbow had normal range of 
motion.  He had some fibrous tissue-like densities over the 
olecranon and some puffiness of the olecranon bursa and pain 
with direct palpation over the tip of the olecranon.  There 
was no cellulites or other infective process.  The assessment 
was recurrent olecranon bursitis with residual pain and 
puffiness in the olecranon bursa.  On August 12, the veteran 
underwent an excision of the olecranon bursa.  On August 25, 
an examination report reflected that the incission looked 
good and the stitches were removed.  Records dated in October 
1999 reflect sensitivity over the cubital tunnel and intense 
pain with any Tinel's of the ulnar nerve in the cubital 
tunnel.  In November 1999, the veteran underwent a left arm 
ulnar nerve transposition.  Records dated in December 1999 
reflect that his elbow had improved, however, he reported a 
catching sensation in his elbow when hyperextending or 
attempting to straighten the elbow.  

In December 1999, the veteran underwent a VA examination.  
The veteran complained of increasing pain, weakness, 
stiffness, swelling, heat, and redness with locking and 
giving way of his left elbow.  He reported that he initially 
injured his elbow in basic training.  He stated that he 
landed on his elbow "wrong."  Immediately thereafter he 
felt pain and a large knot arose and became swollen and hot.  
He treated with Celestrone shots and Motrin.  He then 
described his surgical history in August and November 1999.  
He stated that he was having physical therapy three times per 
week.  On examination, the examiner noted that the veteran 
was right-handed.  The veteran had point tenderness on 
minimal palpation in the olecranon and lateral epicondyle 
area.  There was heat and swelling noted in the general elbow 
area, most specifically where the triceps tendon inserts at 
the elbow.  Some crepitus was heard on flexion and extension.  
He had a 10 centimeter left medial elbow scar and a 7 
centimeter horizontal scar through the middle of the elbow 
with edema and weakness and guarding of movement.  There was 
no obvious sign of ankylosis.  He could extend to 0 degrees, 
flex his right elbow to 145 degrees, and left elbow to 120 
degrees.  Forearm supination and pronation was 90 degrees.  
Wrists, metacarpals, shoulders, neck, and weightbearing 
joints all had normal range of motion.  Hand grips were 5/5 
bilaterally with no appreciated weakness in the left hand.  
He had a large swollen biceps tendon that was painful to 
palpation on deep tendon reflex testing.  Reflexes were 
normal in the left arm as well.  The diagnosis was status 
post left elbow injury with debridement and bursal sac 
removal times two in August and November 1999.  The examiner 
opined that there was a small amount of functional loss due 
to pain in the left elbow.

In February 2000, the veteran underwent arthroscopic 
examination of the elbow.  Correspondence dated in March 2000 
from the veteran's private physician stated that subsequent 
to his third elbow surgery, he was severely restricted and 
was still in the recovery phase.  He was undergoing physical 
therapy and rehabilitation for his elbow.  Documentation from 
his private physician indicated that the veteran had been off 
work since February 2000, and should remain off work until 
his appointment on April 25, 2000.

In March 2000 correspondence from the veteran's treating 
physician, examination of the left elbow showed lack of 
approximately 40 degrees of full elbow extension and flexion 
to 135 degrees.  There were no findings of popping, catching, 
or locking of the elbow.  The x-ray examination was normal.  
Continuation of outpatient therapy was recommended.

On April 19, 2000, the veteran reported a clicking sensation 
in his elbow with various maneuvers continuing to give him 
problems.  It was noted that he was due to see his treating 
physician the next week.  

A May 31, 2000 clinical record noted that the veteran had 
seen his treating physician who dismissed him from the clinic 
telling him he was unable to do anything further for him.  He 
had graduated from physical therapy and although he still had 
the occasional clicking sensation in his elbow, he resigned 
himself to the fact that he may have to live with a portion 
of this.  

In July 2000, the veteran underwent a private evaluation of 
his left elbow.  The examiner outlined the veteran's surgical 
history, and noted the diagnoses of olecranon bursitis left 
elbow and ulnar nerve compression left elbow.  The examiner 
opined that the veteran was at maximum medical improvement as 
of July 12, 2000 and had a 0 percent whole person impairment 
even though he still had symptoms.  His range of motion was 
normal.  Specifically, the examiner noted 140 degrees of 
flexion and 0 degrees of extension, and 80 degrees of 
pronation and 80 degrees of supination.  There were no 
findings of ankylosis.  He had no motor or sensory deficits.  

In December 2004, the veteran underwent a VA examination.  He 
reported pain in his elbow between 3 and 7 on a 10 point 
scale.  He reported weakness, stiffness, swelling, and 
occasional heat.  He had no redness.  He reported no 
instability, but occasional locking.  He complained of 
fatigability and lack of endurance.  He treated with Motrin 
and reported a fair response without any side effects.  He 
denied flare-ups but stated that the elbow bothers him 
everyday.  He denied episodes of dislocation or recurrent 
subluxation.  On physical examination, the veteran reported 
pain on range of motion.  He was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  He did not have objective evidence of 
painful motion.  He had facial grimacing with range of 
motion.  There was no edema, effusion, instability or 
weakness.  He had tenderness of the joint line of the left 
elbow.  He did not have any redness, heat, abnormal movement 
or guarding of movement.  The scars on his elbow were well-
healed, and there was no skin breakdown.  Range of motion 
extension was at 0 degrees, and flexion was from 0 to 130 
degrees.  An x-ray examination was normal.  No bone or joint 
abnormality was noted.  The diagnosis was traumatic arthritis 
left elbow, status post arthrotomy of the left elbow, and 
status post ulnar nerve transposition.

Initially, the Board notes that in rating the service-
connected left elbow disability, all applicable diagnostic 
codes must be considered.  In Butts v. Brown, 5 Vet. App. 532 
(1993), the Court held that the selection of the proper 
diagnostic code is not a question of law subject to the de 
novo standard of review.  Accordingly, the Court held in 
Butts that as VA and the Board possess specialized expertise 
in determining the application of a particular diagnostic 
code to a particular condition, their determination is due 
greater deference.  Indeed, the Court has also held that, 
although the reason for the change must be explained, the VA 
and the Board may change the diagnostic codes under which a 
disability or disabilities are evaluated.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
of a disability rating in excess of 10 percent.  Private 
medical records reflect that as of May 31, 2000, the veteran 
had been discharged from any further medical treatment of the 
left elbow.  On evaluation in July 2000, the examiner opined 
that the veteran was at maximum medical improvement and 
opined that there was zero impairment from his left elbow 
disability.  Range of motion was normal and there were no 
findings of ankylosis.  Subsequent to July 2000, the medical 
evidence of record is devoid of treatment or evaluation of 
the left elbow, until a VA examination in December 2004.  On 
range of motion testing conducted by the VA examiner, there 
was no limitation of motion.  The veteran, however, 
complained of pain on range of motion, evidenced by facial 
grimacing.  Nonetheless, such findings by the examiners in 
July 2000 and December 2004 do not even warrant a compensable 
evaluation under Diagnostic Codes 5206 and 5207.  
Additionally, objective medical findings found forearm 
pronation and supination were within normal limits.  
Moreover, there was no edema, effusion, redness, or heat.  
The examination revealed no swelling or other deformity, and 
no weakness was present.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
The veteran reported occasional locking, fatigability and 
lack of endurance.  Moreover, based on the subjective reports 
of pain, and objective findings of pain on motion, and 
crepitus felt with full extension of the left elbow, the 
Board finds that although Diagnostic Codes 5206 and 5207 do 
not support a compensable rating, when considering the 
factors including functional impairment as addressed under 
38 C.F.R. § 4.40, 4.45, 4.59, the currently assigned 10 
percent rating is in order under the DeLuca considerations.  
Id.  The Board finds, however, that based on the subjective 
symptomatology and objective findings, a rating in excess of 
20 percent is not warranted.

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the elbow.  The 
Board finds, however, that a 20 percent disability rating is 
not warranted under any alternative provision.  

The Board has also considered the December 2004 diagnosis of 
status post left ulnar nerve transposition, however, there is 
no objective evidence to support a higher disability rating 
or a separate disability rating, as objective medical 
examination did not indicate any neurological residuals.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left elbow disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
since the last surgery in February 2000, it appears that the 
veteran has not been hospitalized for treatment of his 
service-connected left elbow disability.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
left elbow disability is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess for left elbow disability.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


